Citation Nr: 0521993	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-15 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel injury to the forehead.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for skin cancer of the 
head and back due to sun exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
April 2004 the and his spouse veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

The issue of service connection for skin cancer of the head 
and back due to sun exposure is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not suffer from any chronic residuals, 
including headaches, related to an exploding 55 gallon drum 
incident during service.


CONCLUSIONS OF LAW

1.  Chronic residuals of a shrapnel injury to the forehead 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2004).

2.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
multiple RO decisions issued in connection with the appeal 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons the claim was 
denied.  In addition, a letter sent in August 2004 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and whether the appellant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  In 
addition, in September 2004 VA obtained a medical opinion to 
assist in answering the medical questions presented in this 
appeal.  The veteran has not made VA aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The veteran contends that he suffers from chronic residuals, 
including headaches, related to an exploding 55 gallon drum 
incident during service sometime around January 1955.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal no treatment for injuries 
relating to shrapnel or an exploding 55 gallon drum.  No 
disability of the head, skin, or neurologic system was noted.  
Private and VA medical records have noted the presence of a 
metallic foreign body in the left frontal scalp.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  While the September 2004 VA 
examiner noted a freely movable object in the subcutaneous 
tissue in the veteran's left frontal scalp region, there was 
"no notable scar detected" and there was no indication of 
any residual disorder associated with the metallic object.  
Further, the September 2004 VA examiner specifically 
indicated that the veteran's headaches were not related to 
the metallic object in his scalp.

The Board observes that the veteran has indicated that he 
suffered the injury involving his forehead sometime around 
January 1955 while undergoing training.  The Board notes that 
no complaint involving the forehead, shrapnel, or headaches 
were noted for the remaining year of the veteran's service, 
and clinical evaluation performed at the veteran's February 
1956 service separation examination noted no neurological, 
head, or skin disorder.  Moreover, as noted, a VA physician 
has opined that the veteran's headaches are not related the 
metallic object in question.

The Board observes that the September 2004 VA physician made 
multiple references to the veteran's medical history and 
provided his opinion following an examination of the veteran.  
The Board notes that there is no contrary opinion of record.

As the medical records reveal that the veteran was not 
diagnosed with headaches within one year of his separation 
from active duty service, entitlement to service connection 
under the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 are not for application in this case.

The Board has also considered the veteran's statements and 
the veteran's spouse's April 2004 Board videoconference 
hearing testimony.  The Board has also read the letter 
written by the veteran to a service comrade seeking to verify 
the incident at question in this appeal.  The Board does not 
doubt that the veteran was involved in the training incident 
involving the 55 gallon drum.  The reason the claim must be 
denied in this case, however, is that the medical evidence of 
record reveals that the veteran does not suffer from any 
chronic residuals, including headaches, related to the 
training incident.

While weight has been given to the veteran's observation for 
symptoms and limitations caused by his headaches and asserted 
residuals, it does not appear that the veteran is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).

Based on the foregoing, entitlement to service connection for 
the disabilities on appeal is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of a shrapnel injury to the 
forehead is denied.

Service connection for headaches is denied.


REMAND

By rating decision dated in July 2002, service connection for 
skin cancer of the head and back due to sun exposure was 
denied.  In a statement received in September 2002, the 
veteran expressed disagreement with July 2002 rating 
decision.  As evinced by the veteran's representative's 
comments during the April 2004 Board videoconference hearing, 
the veteran still desires to pursue this claim.  As such, 
appropriate action, including issuance of a statement of the 
case on this issue, is necessary.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated from the 
July 2002 rating decision which denied 
service connection for skin cancer of the 
head and back due to sun exposure.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


